department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b06 genin-150134-10 o f f i c e o f t h e c h i e f c o u n s e l number release date uil 280e henry g wykowski esq henry g wykowski associates montgomery street suite san francisco ca dear mr wykowski this letter responds to your letter dated date requesting guidance that would allow a deduction for expenses that taxpayers who sell marijuana for medical purposes incur in a state in which such sale is legal under state law you noted that congress enacted sec_280e of the internal_revenue_code code in to deny tax deductions to taxpayers trafficking in illegal drugs however you also commented that state laws have changed and fourteen states and the district of columbia now permit the sale of marijuana for medical purposes sec_280e of the code disallows deductions incurred_in_a_trade_or_business of trafficking in controlled substances that federal_law or the law of any state in which the taxpayer conducts the business prohibits for this purpose the term controlled substances has the meaning provided in the controlled substances act marijuana falls within the controlled substances act see 128_tc_173 the united_states supreme court has concluded that no exception in the controlled substances act exists for marijuana that is medically necessary u s v oakland cannibis buyers’ co- op 532_us_483 since marijuana falls within the federal controlled substances act sec_280e disallows deductions incurred_in_a_trade_or_business of trafficking in marijuana even if such trade_or_business is permitted under state law the statutory provisions of code sec_280e are specific and provide no administrative exceptions neither sec_280e nor the controlled substances act makes exception for medically necessary marijuana consequently we lack the authority to publish the guidance that you request the result you seek would require congress to amend either the internal_revenue_code or the controlled substances act genin-150134-10 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2011_1 sec_2 2011_1_irb_1 date if you have any additional questions please contact our office at sincerely w thomas mcelroy jr w thomas mcelroy jr senior technician reviewer branch income_tax accounting
